Citation Nr: 1724588	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  07-38 074 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection, to include on a secondary basis, for bilateral shoulder disability.

2. Entitlement to a rating in excess of 20 percent disabling prior to April 23, 2014, and in excess of 40 percent disabling thereafter for lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1961 to May 1962.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction has since been transferred to the RO in Oakland, California.

In March 2010, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to issue a Statement of the Case (SOC) as to the issue of entitlement to an increased rating for lumbar spine disability.  The AOJ was additionally instructed to obtain a VA examination to determine the nature and etiology of any bilateral shoulder disability, to include on a secondary basis.  The Board notes that the requested SOC was issued in July 2010 and has been associated with the claims file.  Additionally, the requested VA examination was obtained in May 2012.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

During the pendency of the appeal, an April 2014 rating decision granted an increased rating for the lumbar spine disability of 40 percent, effective November 2013.  As this rating is not the maximum allowable, that issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

Additionally, a September 2016 rating decision found clear and unmistakable error with the April 2014 rating decision and changed the assigned effective date to reflect the date of an April 23, 2014 VA examination.  The Veteran did not file a notice of disagreement and that decision became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

The Board notes that a February 2017 VA Form 8 relating to the service connection claim for bilateral shoulder disability does not indicate whether a hearing was requested but the DRO did indicate that a Travel Board hearing had previously been requested but not held.  No explanation was provided.  However, the claims file does not reflect that a hearing was ever requested by the Veteran.  Relevant record includes a November 2007 VA Form 9 in which the Veteran indicated he did not want a Board hearing.  Additionally, in a November 2007 clarification, the Veteran specifically stated that he did not want to appear before a Board hearing.  Lastly, a January 2017 VA Form 8 relating to the increased rating claim reflects that a hearing was not requested.  Therefore, after a review of the record the Board finds that the Veteran has not requested a Board hearing with regard to the issues on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additionally delay, however after examining the record the Board finds that a remand is necessary and that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.

In January 2006, the Veteran filed a claim for service connection for bilateral shoulder disability and entitlement to an increased rating for lumbar spine disability.  A review of the claims file includes a September 2005 Social Security Administration (SSA) medical assessment noting several diagnosis including degenerative disc disease of the cervical spine, minor degenerative arthritis of the lumbar spine, and tenderness of the right shoulder.  Additionally, the claims file includes an October 2006 SSA Notice of Decision finding the Veteran disabled as of August 2004 due to several disabilities including degenerative arthritis and disc disease of the cervical and lumbar spine, and chronic pain syndrome.  However, the Board notes that no other SSA record is associated with the claims file.

Therefore, the record shows the Veteran to be in receipt of SSA benefits, including contemporary medical determinations relating to the issues currently on appeal.  As such, the records pertaining to those benefits may include medical records that would help substantiate the Veteran's claims on appeal and therefore may be necessary to decide the claims being finally adjudicated.  Where VA has actual notice of the existence of records held by SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, attempts to obtain and associate with the claims file any outstanding SSA records should be made.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Identify and obtain any outstanding SSA records that are not already associated with the record.  If these records are unavailable, a written statement to this effect must also be incorporated into the electronic record.

3. Conduct any other development determined to be warranted.

4. Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response. Then, return the claim to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

